


 

Stockholders’ Agreement


among 

Peak Resorts, Inc.

and 

the Stockholders named herein

dated as of

November 2, 2016

 

 

CPAM: 10212011.2

--------------------------------------------------------------------------------

 




 

STOCKHOLDERS’ AGREEMENT

This Stockholders’ Agreement (this “Agreement”), dated as of November 2,  2016,
is entered into among Peak Resorts, Inc., a Missouri corporation (the
“Company”), Timothy D. Boyd, Stephen J. Mueller, and Richard K. Deutsch, (each a
“Management Stockholder” and collectively the “Management Stockholders”), CAP 1
LLC, a Delaware limited liability company (the “Investor”), and each other
Person who after the date hereof acquires Equity Securities (as defined below)
of the Company and becomes a party to this Agreement by executing a Joinder
Agreement in accordance with this Agreement (such Persons, collectively with the
Investor and the Management Stockholders, the “Stockholders”).

RECITALS

WHEREAS, as of the date hereof, each Management Stockholder owns the percentage
of the issued and outstanding Common Stock and other Equity Securities, in each
such case set forth next to his or her name on the signature pages hereto and
the Investor owns 20,000 shares (the “Shares”) of Series A Convertible Preferred
Stock, par value $0.01 per share and the Warrants (as defined below); and

WHEREAS, the Company and the Stockholders deem it in their best interests to set
forth in this Agreement their respective rights and obligations in connection
with the Stockholders’ investment in the Company.

NOW, THEREFORE, in consideration of the mutual covenants and agreements
hereinafter set forth and for other good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:

Article I
Definitions

Capitalized terms used herein and not otherwise defined shall have the meanings
set forth in this Article I.

“20.0% Beneficial Ownership Requirement” means that the Investor or its
Affiliates continue to beneficially own Equity Securities that represent, in the
aggregate and on a fully diluted, as-converted basis, at least 20.0% of the
issued and outstanding Equity Securities on a fully diluted, as-converted
basis.  For the avoidance of doubt, once the 20.0% Beneficial Ownership
Requirement is no longer satisfied, it cannot be satisfied at a later date.

“11.4% Beneficial Ownership Requirement” means that (a) at least 50.0% of the
Series A Preferred Shares that are being issued at the Closing (subject to
appropriate adjustments for stock splits, stock dividends and similar events
that, by their nature, increase or decrease the number of Series A Preferred
Shares outstanding) are issued and outstanding and (b) the Investor or its
Affiliates continue to beneficially own Equity Securities that represent, in the
aggregate and on a fully diluted, as-converted basis, at least 11.4% of the
issued and outstanding Equity Securities on a fully diluted, as-converted
basis.  For the avoidance of doubt, once the 11.4% Beneficial Ownership
Requirement is no longer satisfied, it cannot be satisfied at a later date.

 “Affiliate” means, with respect to any Person, any other Person that directly
or indirectly through one or more intermediaries, controls, is controlled by or
is under common control with such Person.  For purposes of this definition,
“control” of a Person means the power, direct or indirect, to direct or cause
the



1

CPAM: 10212011.2

--------------------------------------------------------------------------------

 

direction of the management and policies of such Person whether through
ownership of voting securities or ownership interests, including ownership by
trusts with substantially the same beneficial interests, by contract or
otherwise. 

“Agreement” has the meaning set forth in the preamble.

“Applicable Law” means all applicable provisions of (a) constitutions, treaties,
statutes, laws (including the common law), rules, regulations, decrees,
ordinances, codes, proclamations, declarations or orders of any Governmental
Authority, (b) any consents or approvals of any Governmental Authority and (c)
any orders, decisions, advisory or interpretative opinions, injunctions,
judgments, awards, decrees of, or agreements with, any Governmental Authority.

“Articles of Incorporation” means the articles of incorporation of the Company,
as filed with the Secretary of State of the State of Missouri and as amended,
modified, supplemented or restated from time to time.

“Board” means the board of directors of the Company.

“Business Day” means a day other than a Saturday, Sunday or other day on which
commercial banks in Missouri and New York are authorized or required to close.

“By-laws” means the by-laws of the Company, as amended, modified, supplemented
or restated from time to time.

“Certificate of Designation” means the Certificate of Designation of the Series
A Convertible Preferred Stock.

“Change of Control” shall have the meaning set forth in the Certificate of
Designation.

“Closing” has the meaning set forth in the Securities Purchase Agreement dated
August 22, 2016 between the Company and the Investor.

“Common Stock” means the common stock, par value $0.01 per share, of the Company
and any securities issued in respect thereof, or in substitution therefor, in
connection with any stock split, dividend or combination, or any
reclassification, recapitalization, merger, consolidation, exchange or similar
reorganization.

“Company” has the meaning set forth in the preamble.

“Director” means a member of the Board.

“Director Qualification Standards” means (a) any requirements generally
applicable to all of the Directors (and not, for the avoidance of doubt,
requirements applicable to a director fulfilling a particular function)
regarding service as a Director of the Company under Applicable Law or the rules
and regulations of NASDAQ and (b) any additional qualification standards
generally applicable to all Directors (and not, for the avoidance of doubt,
requirements applicable to a director fulfilling a particular function)
established by the Board or the Nominating Committee for eligibility of
individuals to serve as Directors.





2

CPAM: 10212011.2

--------------------------------------------------------------------------------

 

“Equity Securities” means any and all shares of Common Stock and any securities
of the Company convertible into, or exchangeable or exercisable for, such
shares, and options, warrants or other rights to acquire such shares, which
specifically includes the Series A Preferred Shares and the Warrants.

“Exchange Act” means the Securities Exchange Act of 1934, as amended, or any
successor federal statute, and the rules and regulations thereunder, which shall
be in effect at the time.

“Exercise Period” has the meaning set forth in Section 3.05(c).

“Governmental Authority” means any federal, state, local or foreign government
or political subdivision thereof, or any agency or instrumentality of such
government or political subdivision, or any self-regulated organization or other
non-governmental regulatory authority or quasi-governmental authority (to the
extent that the rules, regulations or orders of such organization or authority
have the force of law), or any arbitrator, court or tribunal of competent
jurisdiction.

“Investor” has the meaning set forth in the preamble.

“Investor Director” has the meaning set forth in Section 2.01(c).

“Investor Nominee” has the meaning set forth in Section 2.01(a).

“Investor Notice” has the meaning set forth in Section 3.04(b).

“Issuance Notice” has the meaning set forth in Section 3.05(b).

“Joinder Agreement” means the joinder agreement in form and substance of Exhibit
A attached hereto.

“Judgment” means any judgment, writ, stipulation, award, injunction,
determination, order or decree of any Governmental Authority.

“Lien” means any lien, claim, charge, mortgage, pledge, security interest,
option, preferential arrangement, right of first offer, encumbrance or other
restriction or limitation of any nature whatsoever.

“Management Stockholders” has the meaning set forth in the preamble.

“New Securities” means any new Equity Securities that the Company may from time
to time propose to issue or sell, excluding (a) the Warrants and any Common
Stock issued pursuant to the exercise thereof, (b) the Series A Preferred Shares
and any Common Stock issued pursuant to the conversion thereof, (c) any
additional shares of Series A Convertible Preferred Stock issued by the Company
pursuant to Section 6.04 of the Purchase Agreement, any Common Stock issued
pursuant to the conversion thereof, any warrants issued by the Company pursuant
to Section 6.04 of the Purchase Agreement and any Common Stock issued pursuant
to the exercise thereof, (d) Equity Securities issued or issuable to officers,
directors or employees of, or consultants to, the Company pursuant to any equity
incentive program or agreement approved by the Board, (e) Equity Securities
issued in connection with any adjustment pursuant to Section 8.06 of the
Certificate of Designation and similar provisions set forth in the Warrants or
any warrants described in clause (c) hereof, (f) Equity Securities issued to
Persons with which the Company has business relationships, including under
equipment leasing arrangements, bank or other institutional loans, acquisitions
of companies or resorts or other arrangements or transactions wherein the
principal purpose of the issuance of such Equity Securities is for non-equity
financing purposes, provided that such issuance is approved by the Board and (g)
the issuance of Common Stock in



3

CPAM: 10212011.2

--------------------------------------------------------------------------------

 

connection with any stock split, combination, dividend, distribution,
reclassification, exchange or substitution.

“Nominating Committee” means the Nominating and Corporate Governance Committee
of the Board or any successor committee thereto.

“Offered Shares” has the meaning set forth in Section 3.02(a).

“Organizational Documents” means the By-laws, the Articles of Incorporation and
the Certificate of Designation.

“Permitted Liens” means, with respect to any Management Stockholder, any Lien
representing a pledge of any Equity Securities that secures such Management
Stockholder’s obligations under a personal loan.

“Permitted Transferee” means with respect to any Stockholder, any Affiliate of
such Stockholder or the Company.

“Person” means an individual, corporation, partnership, joint venture, limited
liability company, Governmental Authority, unincorporated organization, trust,
association or other entity.

“Proposed Transferee” has the meaning set forth in Section 3.03(a).

“Public Sale” means a public sale of Common Stock by a Stockholder on a Trading
Market.

“Registration Rights Agreement” means that certain registration rights
agreement, dated as of the date hereof, by and among the Company and the
Investor, as such agreement may be amended, modified, supplemented or restated
in accordance with its terms.

“ROFO Acceptance” has the meaning set forth in Section 3.02(d).

“ROFO Acceptance Period” has the meaning set forth in Section 3.02(d).

“ROFO Notice Period” has the meaning set forth in Section 3.02(c).

“ROFO Offer” has the meaning set forth in Section 3.02(c).

“ROFR Notice” has the meaning set forth in Section 3.04(d).

“ROFR Notice Period” has the meaning set forth in Section 3.04(d).

“Sale Notice” has the meaning set forth in Section 3.03(b).

“Securities Act” means the Securities Act of 1933, as amended, or any successor
federal statute, and the rules and regulations thereunder, which shall be in
effect at the time.

“Selling Stockholder” has the meaning set forth in Section 3.03(a).

“Series A Preferred Shares” means the Series A Cumulative Convertible Preferred
Stock of the Company.

“Shares” has the meaning set forth in the preamble.





4

CPAM: 10212011.2

--------------------------------------------------------------------------------

 

“Stockholders” has the meaning set forth in the preamble.

“Subsidiary” means with respect to any Person, any other Person of which a
majority of the outstanding shares or other equity interests having the power to
vote for directors or comparable managers are owned, directly or indirectly, by
the first Person.

“Tag-along Notice” has the meaning set forth in Section 3.03(c).

“Tag-along Period” has the meaning set forth in Section 3.03(c).

“Tag-along Sale” has the meaning set forth in Section 3.03(a).

“Trading Market” means any of the following markets or exchanges on which the
Common Stock is listed or quoted for trading on the date in question: the NYSE
MKT, the Nasdaq Capital Market, the Nasdaq Global Market, the Nasdaq Global
Select Market, the New York Stock Exchange, OTCQB or OTCQX (or any successors to
any of the foregoing).

“Transfer” means to, directly or indirectly, sell, transfer, assign or similarly
dispose of, either voluntarily or involuntarily, or to enter into any contract,
option or other arrangement or understanding with respect to the sale, transfer,
assignment or similar disposition of, any Equity Interest owned by a Person or
any interest (including a beneficial interest) in any Equity Interest owned by a
Person.  A “Transfer” specifically excludes any pledge, encumbrance or
hypothecation of any Equity Interest owned by a Person or any interest
(including a beneficial interest) in any Equity Interest owned by a Person but
specifically includes any subsequent transfer, assignment or disposition
pursuant to the exercise of any creditor’s rights with respect to any such
pledge, encumbrance or hypothecation.

 “Warrants” means the followings warrants issued by the Company:  Warrant
Certificate No. 1dated as of the date hereof exercisable for 1,538,462 shares of
Common Stock at an exercise price of $6.50 per share, Warrant Certificate No. 2
dated as of the date hereof exercisable for 625,000 shares of Common Stock at an
exercise price of $8.00 per share and Warrant Certificate No. 3 dated as of the
date hereof exercisable for 555,556 shares of Common Stock at an exercise price
of $9.00 per share.

Article II

Nomination and Voting

Section 2.01 Investor Director; Observer.  

(a) For so long as the 20.0% Beneficial Ownership Requirement is satisfied, the
Investor shall be entitled to designate for nomination one (1) nominee of the
Board, subject to such Person’s satisfaction of the Director Qualification
Standards, the provisions of Section 2.03 and the recommendation of the
Nominating Committee, which recommendation shall not be unreasonably withheld,
conditioned or delayed, (such person, the “Investor Nominee”).

(b) In the event that the Investor nominates an Investor Nominee, the Company
shall (i) include the Investor Nominee in its slate of nominees for election to
the Board at each annual or special meeting of the stockholders of the Company
at which Directors are to be elected and at which such Investor Nominee’s seat
is subject to election and (ii) recommend that the Company’s stockholders vote
in favor of the election of such Investor Nominee at any such annual or special
meeting of the Company’s stockholders, subject to the Directors’ fiduciary
duties. The Company and the Board shall take all reasonably necessary actions to
ensure that, at all times when the Investor Nominee is eligible to



5

CPAM: 10212011.2

--------------------------------------------------------------------------------

 

be appointed or nominated, there are sufficient vacancies on the Board to permit
the election of the Investor Nominee as a Director. For the avoidance of doubt,
the Investor shall not be required to comply with the advance notice provisions
generally applicable to the nomination of Directors set forth in the By-laws so
long as the Investor provides reasonable advance notice to the Company of the
Investor Nominee prior to the mailing of the proxy statement by the Company.

(c) If an Investor Nominee then serving as a Director, if any, (the “Investor
Director”) ceases to serve on the Board for any reason (other than pursuant to
Section 2.02) during his or her term (until such time as the 20.0% Beneficial
Ownership Requirement is not satisfied), the vacancy created thereby shall be
filled, and the Company shall cause the Board to fill such vacancy, with a new
Investor Nominee.

(d)In the absence of any nomination from the Investor at a time when it has the
right to nominate a director as specified above, the Investor Director
previously nominated by the Investor and then serving (if any) shall be the
Investor Nominee (subject to the satisfaction of the qualification requirements
for an Investor Nominee set forth herein).

Section 2.02 Termination of Investor Board Rights. If at any time the 20.0%
Beneficial Ownership Requirement is not satisfied, then the Investor Director
shall immediately resign, and the Investor shall cause such Investor Director to
immediately resign, from his or her position as a Director effective as of the
receipt of such notice. 

Section 2.03 Director Qualifications. Notwithstanding anything to the contrary
in this Agreement, the Investor agrees that, prior to and as a condition to the
nomination and election of any Investor Nominee:

(a) such Investor Nominee shall have satisfied the Director Qualification
Standards; provided that:

(i) no Investor Nominee shall be eligible to serve on the Board if he or she has
been involved in any of the events enumerated under Item 2(d) or (e) of Schedule
13D under the Exchange Act or Item 401(f) of Regulation S-K under the Securities
Act (to the extent material to his or her ability or integrity to serve as a
Director), is subject to any Judgment prohibiting service as a director of any
public company, or is subject to any of the “Bad Actor” disqualifications
described in Rule 506(d)(1)(i) to (viii) under the Securities Act except for a
disqualification event covered by Rule 506(d)(2) or (d)(3) and

(ii) if any Investor Nominee shall fail to satisfy the Director Qualification
Standards or the requirements of the preceding clause (i), the Investor agrees
that such Investor Nominee shall not be nominated or elected to the Board, and
neither the Company nor any Stockholder shall have any obligation to recommend,
support or vote for such Investor Nominee’s nomination or election,

(b) each Investor Nominee shall (and the Investor shall cause each Investor
Nominee to) make himself or herself reasonably available for an interview and to
consent to such customary reference and background checks as the Nominating
Committee may reasonably request to determine such Investor Nominee’s
eligibility to serve as a Director and compliance with the Director
Qualification Standards and

(c) each Investor Nominee must provide to the Company:





6

CPAM: 10212011.2

--------------------------------------------------------------------------------

 

(i) all information reasonably requested by the Company that is required to be
or is customarily disclosed for Directors, candidates for Directors and their
respective Affiliates in a proxy statement or other filings in accordance with
Applicable Law, any NASDAQ rules or listing standards or the Articles of
Incorporation, By-laws or any corporate governance guidelines adopted from time
to time by the Company provided that no such guidelines shall unreasonably or
intentionally restrict the Investor’s rights under this Article II,  in each
case, relating to such Investor Nominee’s nomination or election, as applicable,
as a Director; and

(ii) all information reasonably requested by the Company in connection with
assessing eligibility under the Director Qualification Standards relating to
such Investor Nominee’s nomination or election, as applicable, as a Director.

For the avoidance of doubt, if any Investor Nominee fails to meet the criteria
for nomination and election set forth in this Article II, the Investor shall
have the right to nominate a replacement Investor Nominee so long as doing so
would not necessitate an amendment to the Company’s proxy statement for the
special or annual meeting of stockholders at which such original Investor
Nominee would have stood for election.

If at any time an Investor Director ceases to satisfy the criteria set forth in
Section 2.03(a) above, then the Investor Director shall immediately resign, and
the Investor shall cause such Investor Director to immediately resign, from his
or her position as a Director effective as of the receipt of such notice,
whereupon the Investor, provided the 20.0% Beneficial Ownership Requirement is
satisfied, shall have the right to nominate an Investor Nominee for such
vacancy.

Article III

Transfer of Interests

Section 3.01 General Restrictions on Transfer.

(a) Except as permitted pursuant to Section 3.01(b),   or in accordance with the
procedures described in Section 3.02 or Section 3.03, each Stockholder agrees
that he or it will not, directly or indirectly, voluntarily or involuntarily,
Transfer any of his or her Equity Securities. 

(b) The provisions of Section 3.01(a), shall not apply to any of the following
Transfers by any Stockholder of any of his or her Equity Securities:

(i) to a Permitted Transferee;

(ii) pursuant to a Public Sale;

(iii) pursuant to a merger, consolidation or other business combination of the
Company; or

(iv) with respect to the Investor, with the prior written consent of the
Company, which shall not be unreasonably withheld.

(c) In addition to any legends required by Applicable Law, each certificate
representing any Equity Securities issued to the Stockholders after the date
hereof shall bear a legend substantially in the following form:





7

CPAM: 10212011.2

--------------------------------------------------------------------------------

 

“THE SECURITIES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO A STOCKHOLDERS’
AGREEMENT (A COPY OF WHICH IS ON FILE WITH THE SECRETARY OF THE COMPANY).  NO
TRANSFER, SALE, ASSIGNMENT, PLEDGE, HYPOTHECATION OR OTHER DISPOSITION OF THE
SECURITIES REPRESENTED BY THIS CERTIFICATE MAY BE MADE EXCEPT IN ACCORDANCE WITH
THE PROVISIONS OF SUCH STOCKHOLDERS’ AGREEMENT AND (A) PURSUANT TO A
REGISTRATION STATEMENT EFFECTIVE UNDER THE SECURITIES ACT OF 1933, AS AMENDED,
OR (B) PURSUANT TO AN EXEMPTION FROM REGISTRATION THEREUNDER.  THE HOLDER OF
THIS CERTIFICATE, BY ACCEPTANCE OF THIS CERTIFICATE, AGREES TO BE BOUND BY ALL
OF THE PROVISIONS OF SUCH STOCKHOLDERS AGREEMENT.”

(d) Unless the transferee is the Company, prior to consummation of any Transfer
by a Management Stockholder of any of his or her Equity Securities (i) to a
Permitted Transferee or in accordance with Section 3.02,  Section 3.03 or
Section 3.04,  such Stockholder shall cause the transferee thereof to execute
and deliver to the Stockholders and the Company a Joinder Agreement and agree to
be bound by the terms and conditions of this Agreement.  Upon any Transfer by a
Management Stockholder of any of his or its Equity Securities (i) to a Permitted
Transferee or in accordance with Section 3.02,  Section 3.03 or Section 3.04,
the transferee thereof (unless such transferee is the Company) shall be
substituted for, and shall assume all the rights and obligations under this
Agreement of, the transferor thereof.  Upon a Transfer of Equity Securities
pursuant to Section 3.01(b)(ii) or (iii), such Equity Securities shall
thereafter not be subject to the rights or obligations of this Agreement, and
such transferee shall not be required to or permitted to execute a Joinder
Agreement.  Notwithstanding the foregoing, no transferee of all or any portion
of the Series A Preferred Shares or the Warrants (other than a transferee who is
an Affiliate of the Investor) shall have the right to exercise any of the rights
of the Investor set forth in Article II,  Section 3.02,  Section 3.03,  Section
3.05 and Article IV; any transferee who is an Affiliate of the Investor shall
have the right to exercise the rights of the Investor set forth in Article II,
 Section 3.02,  Section 3.03,  Section 3.05 and Article IV , provided that such
transferee executes and delivers to the Stockholders and the Company a Joinder
Agreement and agrees to be bound by the terms and conditions of this
Agreement.  Any subsequent Transfers of the Series A Preferred Shares or the
Warrants shall be subject to this Article III.

(e) Any Transfer or attempted Transfer of any Equity Securities in violation of
this Agreement shall be null and void, no such Transfer shall be recorded on the
Company’s books and the purported transferee in any such Transfer shall not be
treated (and the purported transferor shall continue be treated) as the owner of
such Equity Securities for all purposes of this Agreement.

Section 3.02 Right of First Offer.

(a) Any Management Stockholder wishing to Transfer Equity Securities (other than
a Transfer in accordance with Section 3.01(b)) must inform the Investor of such
intent in writing specifying the number of Equity Securities (the “Offered
Shares”) it intends to Transfer. 

(b) By delivering such written notice of intent, the Management Stockholder
represents and warrants to the Investor that (i) the Management Stockholder has
(and will have on the closing date of any purchase of such Offered Shares by the
Investor pursuant to this Section 3.02) full right, title and interest in and to
the Offered Shares, (ii) the Management Stockholder has (and will have on the
closing date of any purchase of such Offered Shares by the Investor pursuant to
this Section 3.02) all the necessary power and authority and has taken all
necessary action to sell such Offered Shares as contemplated by this Section
3.02, and (iii) the Offered Shares are (and will be on the closing date of any



8

CPAM: 10212011.2

--------------------------------------------------------------------------------

 

purchase of such Offered Shares by the Investor pursuant to this Section 3.02)
free and clear of any and all Liens other than those arising as a result of or
under the terms of this Agreement and other than Permitted Liens, which shall,
as of the closing date of any purchase of such Offered Shares by the Investor
pursuant to this Section 3.02 be released by the holder thereof.

(c) Upon receipt of such written notice of intent, the Investor shall have the
right to offer to purchase all (but not less than all) of the Offered Shares by
delivering a written notice (a “ROFO Offer”) to the Management Stockholder
stating that it offers to purchase such Offered Shares on the terms and
conditions (including price) specified therein. Any ROFO Offer so delivered on
or before the date that is 15 Business Days after receipt by the Investor of
such written notice of intent (the “ROFO Notice Period”) shall be binding upon
delivery and irrevocable by the Investor.

(d) Upon receipt of any ROFO Offer, the Management Stockholder shall have the
right to accept the offer set forth therein by delivering a written acceptance
(the “ROFO Acceptance”) of the ROFO Offer to the Investor on or before the date
that is 15 Business Days after receipt by the Management Stockholder of the ROFO
Offer (the “ROFO Acceptance Period”).  Any ROFO Acceptance so delivered on or
before the expiration of the ROFO Acceptance Period shall constitute a binding
agreement of the Management Stockholder to sell and the Investor to purchase,
the Offered Shares on the terms and conditions set forth in the ROFO Offer.  Any
such sale shall be consummated on the 5th Business Day after receipt by the
Investor of the ROFO Acceptance, or as otherwise agreed between the Management
Stockholder and Investor.

(e) If the Investor does not deliver a ROFO Offer during the ROFO Notice Period
it shall be deemed to have waived all of its rights to purchase the Offered
Shares under this Section 3.02, and the Management Stockholder shall thereafter
be free to market and Transfer on or before the date that is 60 Business Days
after the expiration of such ROFO Notice Period the Offered Shares, subject to
the provisions of Section 3.03, to any Person.  If the Management Stockholder
does not so Transfer the Offered Shares on or before the date that is 60
Business Days after the expiration of such ROFO Notice Period, the rights
provided hereunder shall be deemed to be revived and the Offered Shares shall
not be offered to any person unless the Management Stockholder again complies
with this Section 3.02.

(f) If the Investor does deliver a ROFO Offer in accordance with this Section
3.02, and the Management Stockholder does not deliver a ROFO Acceptance prior to
the expiration of the ROFO Acceptance Period, the Management Stockholder may,
during the 60 Business Day period following the expiration of the ROFO
Acceptance Period, subject to the provisions of Section 3.03, market and
Transfer all of the Offered Shares to any Person on terms and conditions no more
favorable to such Person than those set forth in the ROFO Offer. If the
Management Stockholder does not Transfer the Offered Shares within such period,
the rights provided hereunder shall be deemed to be revived and the Offered
Shares shall not be offered for Transfer to any Person unless the Management
Stockholder again complies with this Section 3.02.

(g) Each Management Stockholder participating in a sale contemplated by this
Section 3.02 shall take all actions as may be reasonably necessary to consummate
the sale contemplated by this Section 3.02 including, without limitation,
entering into agreements and delivering certificates and instruments and
consents as may be deemed necessary or appropriate.

(h) At the closing of any sale and purchase pursuant to this Section 3.02, the
Management Stockholder shall deliver to the Investor a certificate or
certificates representing the Offered Shares to be sold (if any), accompanied by
stock powers with signatures guaranteed and all necessary stock transfer taxes
paid and stamps affixed, if necessary, against receipt of the purchase price
therefor from the Investor by certified or official bank check or by wire
transfer of immediately available funds.



9

CPAM: 10212011.2

--------------------------------------------------------------------------------

 

Section 3.03 Tag-along Rights.

(a) If at any time a Management Stockholder (a “Selling Stockholder”), proposes
to Transfer any shares of his or her Common Stock (other than a Transfer in
accordance with Section 3.01(b)) to a any Person (the “Proposed Transferee”),
the Investor shall be permitted to participate in such Transfer (a “Tag-along
Sale”) on the terms and conditions set forth in this Section 3.03. 

(b) Prior to the consummation of any such Transfer of Common Stock described in
Section 3.03(a), the Selling Stockholder shall deliver to the Investor a written
notice (a “Sale Notice”) of the proposed Tag-along Sale subject to this Section
3.03 no later than 10 Business Days prior to the closing date of the Tag-along
Sale. The Sale Notice shall make reference to the Investor’s rights hereunder
and shall describe in reasonable detail:

(i) the aggregate number of shares of Common Stock the Proposed Transferee has
proposed to transfer;

(ii) the identity of the Proposed Transferee;

(iii) the proposed date, time and location of the closing of the Tag-along Sale;

(iv) the per share purchase price and the other material terms and conditions of
the Transfer, including a description of any non-cash consideration in
sufficient detail to permit the valuation thereof; and

(v) a copy of any form of agreement proposed to be executed in connection
therewith.

(c) The Investor shall exercise its right to participate in a Transfer of Common
Stock by the Selling Stockholder subject to this Section 3.03 by delivering to
the Selling Stockholder a written notice (a “Tag-along Notice”) stating its
election to do so and specifying the number of shares of Common Stock to be
Transferred by it no later than five Business Days after receipt of the Sale
Notice (the “Tag-along Period”). The offer of the Investor set forth in a
Tag-along Notice shall be irrevocable and the Investor shall be bound and
obligated to Transfer in the proposed Transfer on the terms and conditions set
forth in this Section 3.03. The Selling Stockholder and the Investor shall have
the right to Transfer in a Transfer subject to this Section 3.03 the number of
shares of Common Stock equal to the product of (x) the aggregate number of
shares of Common Stock the Proposed Transferee proposes to buy as stated in the
Sale Notice and (y) a fraction (A) the numerator of which is equal to the number
of shares of Common Stock then held by the Selling Stockholder or the Investor,
as the case may be, and (B) the denominator of which is equal to the number of
shares of Common Stock then held by the Selling Stockholder and the Investor.

(d) If the Investor does not deliver a Tag-along Notice in compliance with
Section 3.03(c) above it shall be deemed to have waived all of its rights to
participate in such Transfer, and the Selling Stockholder shall thereafter be
free, subject to the provisions of Section 3.03(i) to Transfer to the Proposed
Transferee its shares of Common Stock at a per share price that is no greater
than the per share price set forth in the Sale Notice and on other terms and
conditions which are not materially more favorable to the Selling Stockholder
than those set forth in the Sale Notice.

(e) The Investor participating in a Transfer pursuant to this Section 3.03 shall
receive the same consideration per share as the Selling Stockholder.



10

CPAM: 10212011.2

--------------------------------------------------------------------------------

 

(f) The Investor shall make or provide the same representations, warranties,
covenants, indemnities and agreements as the Selling Stockholder makes or
provides in connection with the Tag-along Sale (except that in the case of
representations, warranties, covenants, indemnities and agreements pertaining
specifically to the Selling Stockholder, the Investor shall make the comparable
representations, warranties, covenants, indemnities and agreements pertaining
specifically to itself); provided, that all representations, warranties,
covenants and indemnities shall be made by the Selling Stockholder and the
Investor severally and not jointly and any indemnification obligation in respect
of breaches of representations and warranties shall be pro rata based on the
consideration received by the Selling Stockholder and the Investor, in each case
in an amount not to exceed the aggregate proceeds received by the Selling
Stockholder and the Investor in connection with any Tag-along Sale.

(g) Each of the Selling Stockholder and the Investor shall be responsible for
its own fees and expenses incurred in connection with a Tag-along Sale.

(h) The Investor shall take all actions as may be reasonably necessary to
consummate the Tag-along Sale, including entering into agreements and delivering
certificates and instruments, in each case consistent with the agreements being
entered into and the certificates being delivered by the Selling Stockholder.

(i) The Selling Stockholder shall have 60 Business Days following the expiration
of the Tag-along Period in which to Transfer the shares of Common Stock
described in the Sale Notice, at a per share price that is no greater than the
per share price set forth in the Sale Notice and on other terms and conditions
which are not materially more favorable to the Selling Stockholder than those
set forth in the Sale Notice. If at the end of such 60 Business Day period, the
Selling Stockholder has not completed such Transfer, the Selling Stockholder may
not then effect a Transfer of Common Stock without again fully complying with
the provisions of this Section 3.03.

(j) If the Selling Stockholder Transfers to the Proposed Transferee any of its
shares of Common Stock in breach of this Section 3.03, then the Investor shall
have the right to Transfer to the Selling Stockholder, and the Selling
Stockholder undertakes to purchase from the Investor, the number of shares of
Common Stock that such Investor would have had the right to Transfer to the
Proposed Transferee pursuant to this Section 3.03, for a per share amount and
form of consideration and upon the terms and conditions on which the Proposed
Transferee bought such Common Stock from the Selling Stockholder, but without
indemnity being granted by the Investor to the Selling Stockholder; provided,
that, nothing contained in this Section 3.03 shall preclude any Stockholder from
seeking alternative remedies against such Selling Stockholder as a result of its
breach of this Section 3.03. The Selling Stockholder shall also reimburse the
Investor for any and all reasonable and documented out-of-pocket fees and
expenses, including reasonable legal fees and expenses, incurred pursuant to the
enforcement of the Investor’s rights pursuant to this subsection (j).

Section 3.04 Right of First Refusal. 

(a) If at any time the Investor desires to Transfer, other than pursuant to
Section 3.01(b)(i) (ii) and (iii),  all or any portion of the Series A Preferred
Shares and/or Warrants (the “Investor Offered Shares”), then the Investor must
first make an offering of the Investor Offered Shares to the Company in
accordance with the provisions of this Section 3.04.  This Section 3.04 shall
apply notwithstanding any consent provided by the Company pursuant to Section
3.01(b)(iv) unless such consent includes a waiver of the rights set forth in
this Section 3.04.

(b) The Investor shall, within three Business Days of receipt of any offer to
purchase all or any portion of the Series A Preferred Shares and/or Warrants
(other than an offer with respect to a



11

CPAM: 10212011.2

--------------------------------------------------------------------------------

 

Transfer to be made under Section 3.01(b) (i), (ii) and (iii) give written
notice to the Company (the “Investor Notice”) stating that it has received such
offer and specifying:

(i) the number of Investor Offered Shares to be Transferred by the Investor;

(ii) the identity of the transferee;

(iii) the per share purchase price and the other material terms and conditions
of such Transfer, including a description of any non-cash consideration in
sufficient detail to permit the valuation thereof; and

(iv) the proposed date, time and location of the closing of such Transfer, which
shall not be less than 15 Business Days from the date of the Investor Notice.

(c) By delivering the Investor Notice, the Investor represents and warrants to
the Company that: (i) the Investor has (and will have on the closing date of any
Transfer of such Investor Offered Shares to  the Company pursuant to this
Section 3.04) full right, title and interest in and to the Investor Offered
Shares, (ii) the Investor has (and will have on the closing date of any Transfer
of such Investor Offered Shares to the Company pursuant to this Section 3.04)
all the necessary power and authority and has taken all necessary action to sell
such Investor Offered Shares as contemplated by this Section 3.04, and (iii) the
Investor Offered Shares are (and will be on the closing date of any Transfer of
such Investor Offered Shares to the Company pursuant to this Section 3.04) free
and clear of any and all Liens other than those arising as a result of or under
the terms of this Agreement and the Registration Rights Agreement or any Liens
which as of the closing of any Investor Offered Shares purchased by the Company
will be released.

(d) Upon receipt of the Investor Notice, the Company shall have ten Business
Days (the “ROFR Notice Period”) to elect to purchase all (and not less than all)
of the Investor Offered Shares by delivering a written notice (a “ROFR Notice”)
to the Investor stating that it offers to purchase such Investor Offered Shares
on the same terms specified in the Investor Notice.  Any ROFR Notice shall be
binding upon delivery and irrevocable by the Company. 

(e) If the Company does not deliver a ROFR Notice in accordance with Section
3.04(d), the Investor may, during the 60 Business Day period immediately
following the expiration of the ROFR Notice Period Transfer all of the Investor
Offered Shares to the transferee identified in the Investor Notice on terms and
conditions no more favorable to such transferee than those set forth in the
Investor Notice.  If the Investor does not transfer the Investor Offered Shares
within such period, the rights provided hereunder shall be deemed to be revived
and the Investor Offered Shares shall not be Transferred to the transferee
unless the Investor sends a new Investor Notice in accordance with, and
otherwise complies with, this Section 3.04.

(f) The Investor shall take all actions as may be reasonably necessary to
consummate the Transfer contemplated by this Section 3.04, including entering
into agreements and delivering certificates and instruments and consents as may
be deemed necessary or appropriate.

(g) At the closing of any Transfer pursuant to this Section 3.04, the Investor
shall deliver to the Company the certificate or certificates representing the
Investor Offered Shares to be sold (if any), accompanied by stock powers and all
necessary stock transfer taxes paid and stamps affixed, if necessary, against
receipt of the purchase price therefor from the Company by certified or official
bank check or by wire transfer of immediately available funds.  Any such closing
shall take place not more than 60 days after delivery by the Company of the ROFR
Notice to the Investor.



12

CPAM: 10212011.2

--------------------------------------------------------------------------------

 

Section 3.05 Pre-emptive Right.

(a) For so long as the 11.4% Beneficial Ownership Requirement is satisfied, the
Company hereby grants to the Investor the right to purchase its pro rata portion
of any New Securities.

(h) The Company shall give written notice (an “Issuance Notice”) of any proposed
issuance or sale of New Securities to the Investor within three Business Days
following any meeting of the Board at which any such issuance or sale is
approved. The Issuance Notice shall set forth the material terms and conditions
of the proposed issuance, including:

(i) the number of New Securities proposed to be issued and the percentage of the
Company’s outstanding Common Stock, on a fully diluted basis, that such issuance
would represent;

(ii) the proposed issuance date, which shall be at least 20 Business Days from
the date of the Issuance Notice; and

(iii) the proposed purchase price per share.

(i) The Investor shall for a period of 15 Business Days following the receipt of
an Issuance Notice (the “Exercise Period”) have the right to elect irrevocably
to purchase, at the purchase price set forth in the Issuance Notice, the amount
of New Securities equal to the product of (x) the total number of New Securities
to be issued by the Company on the issuance date and (y) a fraction determined
by dividing (A) the number of shares of Common Stock (on a fully diluted,
as-converted basis) owned by the Investor immediately prior to such issuance by
(B) the total number of shares of Common Stock outstanding (on a fully diluted,
as-converted basis) on such date immediately prior to such issuance by
delivering a written notice to the Company. The Investor’s election to purchase
New Securities shall be binding and irrevocable.

(j) No later than five Business Days following the expiration of the Exercise
Period, the Company shall issue and sell to the Investor the number of New
Securities that the Investor has agreed to purchase.

(k) Upon the consummation of the issuance of any New Securities in accordance
with this Section 3.05, the Company shall deliver to the Investor certificates
(if any) evidencing the New Securities, which New Securities shall be issued
free and clear of any Liens (other than those arising hereunder and those
attributable to the actions of the Investor), and the Company shall represent
and warrant to the Investor that such New Securities shall be, upon issuance
thereof to the Investor and after payment therefor, duly authorized, validly
issued, fully paid and non-assessable. The Investor shall deliver to the Company
the purchase price for the New Securities purchased by it by wire transfer of
immediately available funds. Each party to the purchase and sale of New
Securities shall take all such other actions as may be reasonably necessary to
consummate the purchase and sale.

Article IV ﻿

Approval Rights

Section 4.01 Approval Rights.  For so long as the 11.4% Beneficial Ownership
Requirement is satisfied, without the affirmative vote (or written consent as
permitted by Applicable Law and the Organizational Documents of the Company) of
the Investor, the Company shall not:



13

CPAM: 10212011.2

--------------------------------------------------------------------------------

 

(a) materially modify or change the nature of the business of the Company or any
Subsidiary thereof such that its business is devoted to any business other than
the business of owning, operating and managing ski resorts in the United States;

(b) acquire or dispose of, or cause a Subsidiary of the Company to acquire or
dispose of, after the date hereof (whether pursuant to merger, purchase or sale
of capital stock, property or assets or otherwise), any resorts, assets or
properties for aggregate consideration (including the direct or indirect
assumption of liabilities) equal to or greater than thirty percent (30%) of the
enterprise value of the Company and its Subsidiaries as of the most recent
month-end prior to such acquisition or disposal, as reflected on the most recent
consolidated balance sheet of the Company prepared in accordance with generally
accepted accounting principles consistently applied; or 

(c) agree or commit to do any of the foregoing.

For purposes of the foregoing, enterprise value means (x) the average of the
market capitalization of the Company for the immediately prior 20 trading day
period ending on the last day of such month plus (y) aggregate outstanding
indebtedness and preferred stock of the Company and its Subsidiaries on the last
day of such month minus (z) aggregate cash of the Company and its Subsidiaries
on the last day of such month.

Notwithstanding the foregoing, the Investor shall not be entitled to exercise
the foregoing special voting rights (but shall have any voting rights conveyed
by Section 6.01 of the Certificate of Designation with respect to any related
stockholder vote) with respect to any Change of Control.

Article V

Representations and Warranties

Section 5.01 Representations and Warranties.  Each Stockholder, severally and
not jointly, represents and warrants to each other Stockholder and the Company
that:

(a) Such Stockholder has the capacity or full corporate power and authority, as
applicable to execute and deliver this Agreement, to perform his or its
obligations hereunder and to consummate the transactions contemplated
hereby.  The execution and delivery of this Agreement, the performance of his or
its obligations hereunder and the consummation of the transactions contemplated
hereby have been duly authorized by all requisite corporate action of such
Stockholder.  Such Stockholder has duly executed and delivered this Agreement.

(b) This Agreement constitutes the legal, valid and binding obligation of such
Stockholder, enforceable against such Stockholder in accordance with its terms
except as enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting the enforcement of
creditors’ rights generally and by general equitable principles (whether
enforcement is sought by proceedings in equity or at law).  The execution,
delivery and performance of this Agreement and the consummation of the
transactions contemplated hereby, require no action by or in respect of, or
filing with, any Governmental Authority.

(c) The execution, delivery and performance by such Stockholder of this
Agreement and the consummation of the transactions contemplated hereby do not
(i) conflict with or result in any violation or breach of any provision of any
of the organizational documents of such Stockholder, as applicable, (ii)
conflict with or result in any violation or breach of any provision of any
Applicable Law,



14

CPAM: 10212011.2

--------------------------------------------------------------------------------

 

or (iii) require any consent or other action by any Person under any provision
of any material agreement or other instrument to which the Stockholder is a
party.

(d) Except for this Agreement, the Registration Rights Agreement and any
documents evidencing or governing Permitted Liens, such Stockholder has not
entered into or agreed to be bound by any other agreements or arrangements of
any kind with any other party with respect to the Common Stock, including
agreements or arrangements with respect to the acquisition or disposition of the
Common Stock or any interest therein or the voting of the Common Stock (whether
or not such agreements and arrangements are with the Company or any other
Stockholder).

Article VI
Term and Termination

Section 6.01 Termination.  This Agreement shall terminate upon the earliest of:

(a) the date on which none of the Stockholders holds any Equity Securities;

(b) the dissolution, liquidation, or winding up of the Company;

(c) a Change of Control; or

(d) the unanimous agreement of the Stockholders.

Section 6.02 Effect of Termination.

(a) The termination of this Agreement shall terminate all further rights and
obligations of the Stockholders and the Company under this Agreement except that
such termination shall not effect:

(i) the existence of the Company;

(ii) the obligation of any Party to pay any amounts arising on or prior to the
date of termination or any prior breach by such party of its obligations
hereunder;

(iii) the rights which any Stockholder may have by operation of law as a
stockholder of the Company; or

(iv) the rights contained herein which, by their terms are intended to survive
termination of this Agreement.

(b) The following provisions shall survive the termination of this Agreement:
this Section 6.02 and Article VII.  

Article VII
Miscellaneous

Section 7.01 Expenses.  Except as otherwise expressly provided herein, all costs
and expenses, including fees and disbursements of counsel, financial advisors
and accountants, incurred in connection with this Agreement and the transactions
contemplated hereby shall be paid by the party incurring such costs and
expenses.



15

CPAM: 10212011.2

--------------------------------------------------------------------------------

 

Section 7.02 Release of Liability.  In the event any Stockholder shall Transfer
all of the Equity Securities held by such Stockholder in compliance with the
provisions of this Agreement without retaining any interest therein, then such
Stockholder shall cease to be a party to this Agreement and shall be relieved
and have no further liability arising hereunder for events occurring from and
after the date of such Transfer; provided that with respect to such Transfer the
transferee thereof shall have executed and delivered to the Stockholders and the
Company a Joinder Agreement to the extent required by Section 3.01(d).

Section 7.03 Notices.  All notices, requests, consents, claims, demands, waivers
and other communications hereunder shall be in writing and shall be deemed to
have been given (a) when delivered by hand (with written confirmation of
receipt), (b) when received by the addressee if sent by a nationally recognized
overnight courier (receipt requested), (c) on the date sent by facsimile or
email of a PDF document (with confirmation of transmission) if sent during
normal business hours of the recipient, and on the next Business Day if sent
after normal business hours of the recipient or (d) on the third day after the
date mailed, by certified or registered mail, return receipt requested, postage
prepaid.  Such communications must be sent to the respective parties at the
following addresses (or at such other address for a party as shall be specified
in a notice given in accordance with this Section 7.03):

If to Timothy D. Boyd:

17406 Hidden Valley Dr.
Wildwood, MO. 63038

﻿

Email: timboyd@skihv.com

If to Stephen J. Mueller:

16640 Bartizan Dr.
Wildwood, MO 63038

﻿

Email: smueller@mountsnow.com

If to Richard K. Deutsch:

P.O. Box 445
West Dover, VT 05356

﻿

Email: ddeutsch@mountsnow.com

If to Investor:

CAP 1 LLC

655 Madison Avenue

New York, NY 10065

﻿

Facsimile: 212 317 4169

﻿

Email: rh@srllc.com

﻿

Attention: Rory Held

with a copy to (which shall not constitute notice):

Chadbourne & Parke LLP

1301 Avenue of the Americas

New York, NY 10019 - 6022

﻿

Facsimile: 212-541-5369

﻿

Email: fvellucci@chadbourne.com

﻿

Attention: Frank S. Vellucci

﻿

Section 7.04 Interpretation.  For purposes of this Agreement, (a) the words
“include,” “includes” and “including” shall be deemed to be followed by the
words “without limitation”; (b) the word “or” is not exclusive; and (c) the
words “herein,” “hereof,” “hereby,” “hereto” and “hereunder” refer to this
Agreement as a whole.  The definitions given for any defined terms in this
Agreement shall apply equally to both the singular and plural forms of the terms
defined.  Whenever the context may require, any pronoun shall include the
corresponding masculine, feminine and neuter forms.  Unless the context



16

CPAM: 10212011.2

--------------------------------------------------------------------------------

 

otherwise requires, references herein: (x) to Articles, Sections, and Exhibits
mean the Articles and Sections of, and Exhibits attached to, this Agreement; (y)
to an agreement, instrument or other document means such agreement, instrument
or other document as amended, supplemented and modified from time to time to the
extent permitted by the provisions thereof and (z) to a statute means such
statute as amended from time to time and includes any successor legislation
thereto and any regulations promulgated thereunder.  This Agreement shall be
construed without regard to any presumption or rule requiring construction or
interpretation against the party drafting an instrument or causing any
instrument to be drafted.  The Exhibits referred to herein shall be construed
with, and as an integral part of, this Agreement to the same extent as if they
were set forth verbatim herein.

Section 7.05 Headings.  The headings in this Agreement are for reference only
and shall not affect the interpretation of this Agreement.

Section 7.06 Severability.  If any term or provision of this Agreement is
invalid, illegal or unenforceable in any jurisdiction, such invalidity,
illegality or unenforceability shall not affect any other term or provision of
this Agreement or invalidate or render unenforceable such term or provision in
any other jurisdiction.  Upon such determination that any term or other
provision is invalid, illegal or unenforceable, the parties hereto shall
negotiate in good faith to modify this Agreement so as to effect the original
intent of the parties as closely as possible in a mutually acceptable manner in
order that the transactions contemplated hereby be consummated as originally
contemplated to the greatest extent possible.

Section 7.07 Entire Agreement.  This Agreement, the Registration Rights
Agreement and the Organizational Documents constitute the sole and entire
agreement of the parties with respect to the subject matter contained herein and
therein, and supersede all prior and contemporaneous understandings and
agreements, both written and oral, with respect to such subject matter.  In the
event of any inconsistency or conflict between this Agreement and any
Organizational Document, the Stockholders and the Company shall, to the extent
permitted by Applicable Law, amend such Organizational Document to comply with
the terms of this Agreement.

Section 7.08 Successors and Assigns.  Subject to the provisions of Section
3.01(d), this Agreement shall be binding upon and shall inure to the benefit of
the parties hereto and their respective successors and permitted assigns.  No
party may assign all or any portion of its rights or obligations under this
Agreement (except to the extent permitted by Section 3.01(d)) without the prior
written consent of all of the parties hereto.

Section 7.09 No Third-party Beneficiaries.  This Agreement is for the sole
benefit of the parties hereto and their permitted assigns and nothing herein,
express or implied, is intended to or shall confer upon any other Person any
legal or equitable right, benefit or remedy of any nature whatsoever under or by
reason of this Agreement.

Section 7.10 Amendment and Modification; Waiver.  This Agreement may only be
amended, modified or supplemented by an agreement in writing signed by each
party hereto.  No waiver by any party of any of the provisions hereof shall be
effective unless explicitly set forth in writing and signed by the party so
waiving.  No waiver by any party shall operate or be construed as a waiver in
respect of any failure, breach or default not expressly identified by such
written waiver, whether of a similar or different character, and whether
occurring before or after that waiver.  No failure to exercise, or delay in
exercising, any right, remedy, power or privilege arising from this Agreement
shall operate or be construed as a waiver thereof; nor shall any single or
partial exercise of any right, remedy, power or privilege hereunder preclude any
other or further exercise thereof or the exercise of any other right, remedy,
power or privilege.



17

CPAM: 10212011.2

--------------------------------------------------------------------------------

 

Section 7.11 Governing Law;  Submission to Jurisdiction; Waiver of Jury
Trial.  This Agreement shall be governed by and construed in accordance with the
internal laws of the State of New York without giving effect to any choice or
conflict of law provision or rule (whether of the State of New York or any other
jurisdiction).

ANY LEGAL SUIT, ACTION OR PROCEEDING ARISING OUT OF OR BASED UPON THIS AGREEMENT
OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY MAY BE INSTITUTED IN THE
FEDERAL COURTS OF THE UNITED STATES OF AMERICA OR THE COURTS OF THE STATE OF NEW
YORK IN EACH CASE LOCATED IN THE CITY OF NEW YORK AND COUNTY OF MANHATTAN, AND
EACH PARTY IRREVOCABLY SUBMITS TO THE EXCLUSIVE JURISDICTION OF SUCH COURTS IN
ANY SUCH SUIT, ACTION OR PROCEEDING. SERVICE OF PROCESS, SUMMONS, NOTICE OR
OTHER DOCUMENT BY MAIL TO SUCH PARTY’S ADDRESS SET FORTH HEREIN SHALL BE
EFFECTIVE SERVICE OF PROCESS FOR ANY SUIT, ACTION OR OTHER PROCEEDING BROUGHT IN
ANY SUCH COURT. THE PARTIES IRREVOCABLY AND UNCONDITIONALLY WAIVE ANY OBJECTION
TO THE LAYING OF VENUE OF ANY SUIT, ACTION OR ANY PROCEEDING IN SUCH COURTS AND
IRREVOCABLY WAIVE AND AGREE NOT TO PLEAD OR CLAIM IN ANY SUCH COURT THAT ANY
SUCH SUIT, ACTION OR PROCEEDING BROUGHT IN ANY SUCH COURT HAS BEEN BROUGHT IN AN
INCONVENIENT FORUM.

EACH PARTY ACKNOWLEDGES AND AGREES THAT ANY CONTROVERSY WHICH MAY ARISE UNDER
THIS AGREEMENT IS LIKELY TO INVOLVE COMPLICATED AND DIFFICULT ISSUES AND,
THEREFORE, EACH SUCH PARTY IRREVOCABLY AND UNCONDITIONALLY WAIVES ANY RIGHT IT
MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY LEGAL ACTION ARISING OUT OF OR
RELATING TO THIS AGREEMENT, THE OTHER TRANSACTION DOCUMENTS OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY. EACH PARTY TO THIS AGREEMENT CERTIFIES AND
ACKNOWLEDGES THAT (A) NO REPRESENTATIVE OF ANY OTHER PARTY HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT SEEK TO ENFORCE THE
FOREGOING WAIVER IN THE EVENT OF A LEGAL ACTION, (B) SUCH PARTY HAS CONSIDERED
THE IMPLICATIONS OF THIS WAIVER, (C) SUCH PARTY MAKES THIS WAIVER VOLUNTARILY,
AND (D) SUCH PARTY HAS BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 7.11.

Section 7.12 Equitable Remedies.  Each party hereto acknowledges that the other
parties hereto would be irreparably damaged in the event of a breach or
threatened breach by such party of any of its obligations under this Agreement
and hereby agrees that in the event of a breach or a threatened breach by such
party of any such obligations, each of the other parties hereto shall, in
addition to any and all other rights and remedies that may be available to them
in respect of such breach, be entitled to seek an injunction from a court of
competent jurisdiction (without any requirement to post bond) granting such
parties specific performance by such party of its obligations under this
Agreement.  In the event that any party files a suit to enforce the covenants
contained in this Agreement (or obtain any other remedy in respect of any breach
thereof), the prevailing party in the suit shall be entitled to receive in
addition to all other damages to which it may be entitled, the costs incurred by
such party in conduction the suit, including reasonable attorney’s fees and
expenses.

Section 7.13 Counterparts.  This Agreement may be executed in counterparts, each
of which shall be deemed an original, but all of which together shall be deemed
to be one and the same agreement.  A signed copy of this Agreement delivered by
facsimile, email or other means of electronic transmission shall be deemed to
have the same legal effect as delivery of an original signed copy of this
Agreement.



18

CPAM: 10212011.2

--------------------------------------------------------------------------------

 

Section 7.14 No Agreement as Director or Officer. Each Stockholder is entering
into this Agreement as a stockholder of the Company and makes no agreement or
understanding in this Agreement in such Stockholder’s capacity as a Director or
officer of the Company or any of its Subsidiaries, and nothing in this
Agreement: (a) will limit or affect any actions or omissions taken by any
Stockholder as such a Director or officer, and no such actions or omissions
shall be deemed a breach of this Agreement or (b) will be construed to prohibit,
limit or restrict any Stockholder from exercising his or her fiduciary duties as
an officer or Director to the Company or its stockholders.

[SIGNATURE PAGE FOLLOWS]

 

19

CPAM: 10212011.2

--------------------------------------------------------------------------------

 




 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the date first written above by their respective officers thereunto duly
authorized.

﻿

Peak Resorts, Inc.

﻿

By:  /s/ Timothy D. Boyd

Timothy D. Boyd, Chief Executive Officer

﻿

﻿

__/s/ Timothy D. Boyd___________________

Name: Timothy D. Boyd

 

Common Stock:  See attached Exhibit B

 

__/s/ Stephen J. Mueller___________________

Name: Stephen J. Mueller

 

Common Stock:  See attached Exhibit B

 

__/s/ Richard K. Deutsch___________________

Name: Richard K. Deutsch

 

Common Stock:  See attached Exhibit B

﻿

CAP 1 LLC

By_/s/ Stephen A. Ives_________________

Name:  Stephen A. Ives

Title:  Vice-President

﻿

 

20

CPAM: 10212011.2

--------------------------------------------------------------------------------

 




 

EXHIBIT A

Joinder Agreement

Reference is hereby made to the Stockholders’ Agreement, dated as of
___________, (as amended from time to time, the “Stockholders Agreement”), among
Timothy D. Boyd, Stephen J. Mueller, Richard K. Deutsch, Peak Resorts, Inc., a
Missouri corporation, and CAP 1 LLC, a Delaware limited liability company.
Pursuant to and in accordance with Section 3.01(d) of the Stockholders’
Agreement, the undersigned hereby agrees that upon the execution of this Joinder
Agreement, it shall (a) become a party, as a Stockholder, to the Stockholders’
Agreement, (b) subject to the provisions of Section 3.01(d) of the Stockholders’
Agreement, be subject to and bound by all of the covenants, terms and conditions
of the Stockholders’ Agreement, and (c) be deemed to be a Stockholder for all
purposes thereof.

The undersigned hereby makes the representations and warranties set forth in
Article V as of the date hereof.

Capitalized terms used herein without definition shall have the meanings
ascribed thereto in the Stockholders’ Agreement.

﻿

﻿

﻿

[SIGNATURE PAGE FOLLOWS]





21

CPAM: 10212011.2

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of
[DATE].

﻿

[TRANSFEREE STOCKHOLDER]

﻿

By_____________________

 

Name:

Title:

﻿

﻿





22

CPAM: 10212011.2

--------------------------------------------------------------------------------

 



EXHIBIT B

Shares

Shareholder Name and Address

Number of Shares Held

Richard Deutsch

PO Box 20 Valley View Rd.

West Dover, VT 05356

 

483,400

Melissa K. Boyd, Trustee of the Timothy D. Boyd 2011 Family Trust u/t/a dated
January 28, 2011

17406 Hidden Valley Drive

Wildwood, Mo 63025

 

221,900

Melissa K. Boyd, Trustee of the Melissa K. Boyd Revocable Trust u/t/a August 27,
1996

17406 Hidden Valley Drive

Wildwood, Mo 63025

 

302,400

Timothy D. Boyd, Trustee of the Timothy D. Boyd Revocable Trust u/t/a dated
August 27, 1996

17406 Hidden Valley Drive

Wildwood, Mo 63025

 

750,000

Stephen J. Mueller and Beth R. Mueller, Trustees of the Stephen J. Mueller
Revocable Living Trust u/t/a dated October 5, 2012, as amended

16640 Bartizan Drive

Wildwood , Mo 63038

489,100

﻿

﻿



23

CPAM: 10212011.2

--------------------------------------------------------------------------------